Citation Nr: 0916808	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  03-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicides.

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to August 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

A temporary stay of appellate review was placed on this case 
due to the possibility that it could be affected by the 
decision issued by the U.S. Court of Appeals for Veterans 
Claims (CAVC) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
The stay affected claims for service connection based on 
herbicide exposure in which the only evidence of exposure was 
the receipt of the Vietnam Service Medal, or service on a 
vessel off the shore of Vietnam.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the 
decision of the CAVC on May 8, 2008, in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  The appellant in Haas filed a 
petition for a writ of certiorari to the U.S. Supreme Court, 
which was denied on January 21, 2009.  Thus, as the appeal in 
the Haas case has been resolved, the stay on all cases 
previously affected by Haas has been lifted, and this case is 
appropriate for appellate review by the Board.  See Haas v. 
Peake, 129 S.Ct. 1002 (2009).

On his substantive appeal, VA Form 9, the Veteran requested a 
Travel Board hearing before a Member of the Board.  The 
hearing was scheduled for August 17, 2004, at the Houston RO.  
However, the Veteran did not report for the hearing, and no 
request for postponement was received and granted prior to 
the hearing date.  Under 38 C.F.R. § 20.704(d), when a 
veteran fails to appear for a scheduled hearing and no 
request for postponement is received, the claim is processed 
as though the request for hearing had been withdrawn.  
Therefore, this case will be processed as though the request 
for a hearing was withdrawn, and the Board can now proceed to 
appellate review.  See 38 C.F.R. § 20.702(d). 

In October 2004 the Board remanded the claim for further 
development, which has now been completed.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus.

2.  The Veteran did not have service in the Republic of 
Vietnam during the Vietnam era.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is related to his military service, including 
exposure to herbicide agents, and diabetes mellitus was not 
manifested within one year after his separation from active 
service.

4.  The competent and probative evidence preponderates 
against finding that diabetic retinopathy was caused or 
aggravated by any service-connected disability. 

5.  There is no current diagnosis of diabetic retinopathy.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Diabetic retinopathy is not proximately due to, the 
result of, or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.310(a) (2008), 71 Fed. 
Reg. 52,744 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In August 2001, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The May 2006 SSOC provided information 
as to how VA determines disability ratings and effective 
dates, pursuant to Dingess, supra.

The Board acknowledges that the content of the August 2001 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the April 2002 rating decision, May 2002 SOC, and 
May 2006 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods 
to submit more evidence.  Moreover, the benefit being sought 
is not being granted in this case, so the Board will not 
reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  The claimant has not 
demonstrated any prejudicial or harmful error in VA's notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Sanders, supra.

In regard to VA's duty to assist, VA obtained records from 
the Houston VA Medical Center (VAMC) as well as the Veteran's 
service treatment records (STRs) and service personnel 
records, and he was afforded a VA examination in February 
2002.  In addition, in an October 2004 decision, the Board 
remanded the claim for further development.  Specifically, 
the Board stated that VA should contact the Veteran to obtain 
information regarding any and all treatment providers, obtain 
any records from the Houston VAMC, and contact the United 
States Armed Services Center for Research of Records (CURR) 
(now the U.S. Army and Joint Services Records Research Center 
(JSRRC)) to request information as to any in-service exposure 
to herbicides, including the deck log history of the USS 
Charles P. Cecil (DD-835) from October 1969 to June 1972.     

Following the Board's remand, VA sent a November 2004 letter 
to the Veteran requesting the information as to any and all 
treatment providers, to which letter there was no response.  
VA also obtained treatment records from the Houston VAMC.  
Finally, VA sent a request to CURR for records regarding 
herbicide exposure, including the deck log of the ship on 
which the Veteran had served, and received a response in 
April 2006.  Thus, it appears that all development requested 
by the Board in its October 2004 remand has been completed to 
the extent possible, and no additional development is 
required.   

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In certain cases, service connection can be presumed if a 
veteran was exposed to Agent Orange or other herbicide agents 
during active service.  Presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; Type II diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 

Presumptive service connection for these disorders as a 
result of herbicide exposure is warranted if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  The governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As 
noted in the Introduction, above, the interpretation of the 
quoted language has been the subject of extensive litigation, 
in Haas v. Nicholson and Haas v. Peake, supra.  Under the 
judicial precedent in the Haas case, in order for the 
presumption of service connection based upon herbicide 
exposure to apply, a Veteran must have set foot on the 
landmass of the country of Vietnam or served in the inland 
waters of Vietnam.  

Pursuant to Section 3 of the Agent Orange Act of 1991, Public 
Law No. 102-4, 105 Stat. 11, the Secretary of Veterans 
Affairs (Secretary) entered into an agreement with the 
National Academy of Sciences (NAS) to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Similarly, any increase in severity of a non-service-
connected disorder that is proximately due to or the result 
of a service-connected disability, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  In the latter instance, the non-service-
connected disorder is said to have been aggravated by the 
service-connected disability.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. 




However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2008)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Diabetes Mellitus

The Veteran in this case contends that his currently 
diagnosed diabetes mellitus is related to active service.  
Specifically, in his March 2003 VA Form 9, he states that he 
served aboard the destroyer USS Charles P. Cecil, which 
performed interdiction duties along the coast of Vietnam, 
that the vessel ported in Da Nang, and that he went ashore on 
several occasions.  Thus, he states, he was exposed to Agent 
Orange, which caused his diabetes mellitus.  

The Board has first considered whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(e), 
for herbicide exposure.  This regulation enables an allowance 
of presumptive service connection only for the diseases 
listed at 38 C.F.R. § 3.309(e), above.  Diabetes mellitus is 
one of the diseases specified in section 3.309(e), for 
diseases specific to herbicide-exposed veterans.  Thus, the 
Board must determine whether the Veteran had service in 
Vietnam.  

In this regard, the Board observes that the Veteran's DD Form 
214 shows that he served in the Navy and received the Vietnam 
Service Medal and National Defense Service Medal.  Receipt of 
these medals alone is not sufficient evidence upon which to 
conclude the Veteran actually served in Vietnam or was 
exposed to Agent Orange or other herbicides.  Review of he 
service personnel records shows that he received a Combat 
Action Ribbon for service on board the USS Charles P. Cecil 
during the period May 15 to May 20, 1972, while engaged in 
strike operations off the coast of North Vietnam.  While 
receipt of this medal shows that the Veteran engaged in 
combat, it does not show that he ever set foot in Vietnam or 
travelled inland waters within the country's borders.  In 
addition, the Veteran's service personnel records do not 
otherwise show exposure to Agent Orange.  Indeed, in December 
2001, the National Personnel Records Center (NPRC) responded 
in the negative to the RO's request for any documents showing 
herbicide exposure.  Thus, since the Veteran's service 
records fail to support his allegation of service in Vietnam, 
the presumptive provisions of 38 C.F.R. § 3.309(e) do not 
apply.

Having ruled out presumptive service connection based on 
herbicide exposure in the present case, the Board will now 
address the issue of direct service connection, including on 
a one-year presumptive basis for diabetes mellitus under 
38 C.F.R. § 3.309(a).
  
The Veteran's service treatment records (STRs) are negative 
for any manifestation of diabetes mellitus.  The April 1969 
enlistment examination and July 1973 separation examination 
reports were normal.   

Following separation from service, during a February 1998 
visit by the Veteran to the University of Texas Hospital in 
Galveston, the treatment provider noted no history of 
diabetes mellitus.  Then, during the February 2002 VA 
examination, the examiner recorded a 5-year history of 
diabetes.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  At that time, the Veteran stated he was 
taking various medications for his diabetes.  No opinion was 
rendered as to the cause of his diabetes.  

Next, a July 2002 note from the Houston VAMC contains a 
diagnosis of diabetes mellitus, indicating that the Veteran 
should continue to take medications and should use a 
glucometer.  A November 2003 VAMC note clarifies the 
diagnosis as type II diabetes.  The Veteran continued follow-
up at the VAMC for diabetes, and treatment included 
medication and diet.  

The Board finds that the weight of the competent evidence is 
aganst finding any connection between the Veteran's diabetes 
mellitus and active service.  The 5-year history of diabetes 
he reported at the February 2002 VA examination places its 
inception nearly 25 years after separation from service, and 
continuous manifestation of diabetes mellitus between his 
service separation and the diagnosis of the disability has 
not been established.  His diabetes mellitus did not have its 
onset in service, and was not manifested within the first 
post-service year.

In the present case, the Veteran asserts that his diabetes 
mellitus is related to exposure to Agent Orange while in 
active military service.  However, there is no indication in 
the evidentiary record that observable symptomatology 
manifesting diabetes mellitus was ever detected until almost 
25 years after separation from service.  Even if the 
appellant's statements can be construed as alleging 
continuity of symptoms since active service, the absence of 
documented symptoms or any diagnosis of diabetes until 25 
years after separation is more probative than his current 
recollection as to the symptoms experienced in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, 
continuity has not here been established, either through the 
competent medical evidence or through the Veteran's 
statements.   

The Board recognizes the sincerity of the Veteran's belief 
that his diabetes mellitus was caused by exposure to 
herbicides in service.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, the Veteran is not shown to have 
the requisite medical knowledge to competently relate 
diabetes to service.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, the benefit-of-the-doubt doctrine is 
inapplicable in the final analysis, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 
supra.


2.  Diabetic Retinopathy

Next, the Veteran claims that he has diabetic retinopathy 
which is secondary to his diabetes mellitus.  

At the outset, the Board notes service connection for 
diabetes mellitus has not been granted previously, nor does 
the present decision award service connection for diabetes 
mellitus.  While secondary service connection may be 
established for disability which is proximately due to or the 
result of a service-connected disability, it cannot be 
established if it is the result of a disability which is not 
service connected.  See 38 C.F.R. § 3.310(a).  Since the 
Veteran's diabetes mellitus is not service-connected, 
diabetic retinopathy cannot be service-connected as secondary 
to his diabetes mellitus, as a matter of law.

Moreover, the medical evidence does not show a current 
diagnosis of diabetic retinopathy.  The STRs document a flash 
burn injury to the Veteran's eyes in January 1972.  
Examination showed no scarring, but blurred vision.  The 
following day, he was able to see normally, and there was no 
irritation or apparent visual defect seen by the treatment 
provider.  Further, the Veteran's July 1973 separation 
examination report shows normal vision.  Thus, the in-service 
eye injury resolved, did not cause any permanent disability, 
and, in any case, is not the type of disability the Veteran 
is claiming.  There is no evidence of any other eye problems 
during service.  

At the February 2002 VA examination, after conducting a 
thorough eye examination, the examiner concluded that there 
was no active diabetic retinopathy.  A diabetic eye 
examination was conducted at the VAMC in September 2004, 
which also showed normal findings with no evidence of 
retinopathy.  Thus, there is no documented diagnosis of 
diabetic retinopathy.  Accordingly, the greater weight of the 
probative evidence is against finding that the Veteran has a 
current diagnosis of diabetic retinopathy.  As a result, the 
claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes the Court has held that, even where the 
most recent diagnosis is negative, the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall record (which 
here includes thorough medical evidence and history) fails to 
support a current diagnosis of the claimed diabetic 
retinopathy, that holding is inapplicable. 

Thus, the preponderance of the evidence weighs against a 
grant of service connection for diabetic retinopathy, as it 
is claimed as secondary to a non-service-connected 
disability, and there is no current diagnosis of diabetic 
retinopathy.  The benefit-of-the-doubt doctrine is 
inapplicable in the final analysis, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 
supra.


ORDER

Service connection for diabetes mellitus, including as due to 
exposure to herbicides, is denied.

Service connection for diabetic retinopathy is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


